Citation Nr: 1436755	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jan Dils, attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 to March 1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In May 2009, the Veteran presented testimony relevant to his claim at a hearing held before a Decision Review Officer (DRO) at the RO.  In August 2010, the Veteran also presented testimony relevant to his appeal at a Board hearing before the undersigned Veterans Law Judge, which was held at the local RO.  Transcripts of both hearings are associated with the record.  

This issue has been before the Board on several occasions.  In November 2010, the Board found the Veteran's previously denied claim of entitlement to service connection for a skin disorder was reopened by way of the submission of new and material evidence, and remanded the reopened claim for further evidentiary development.  In September 2012, the Board again remanded the claim for further evidentiary development, specifically a supplemental medical opinion.  

Most recently, in July 2013 this issue was again remanded for further development.  Specifically, the Board again requested a supplemental medical opinion addressing all relevant evidence.  This requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
  
The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence in this case.     

In July 2014 the Veteran filed a new claim for entitlement to service connection for diabetes mellitus, to include as secondary to presumed Agent Orange exposure.  Therefore, his issue has been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over the issue of service connection for diabetes mellitus, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's currently diagnosed skin disorders did not begin during, or were otherwise caused by, his active service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a skin disorder, claimed as chloracne.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, the Veteran's current skin disease is not listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).

The Veteran has also alleged that his current skin conditions were due to his presumed exposure to herbicides during active service in the Republic of Vietnam.  However, the Veteran's current skin diseases are not included on the exclusive list of presumptive diseases.  Instead, only the skin condition of chloracne is included.  38 C.F.R. § 3.309(e).  As will be discussed below, the Veteran has not been diagnosed with chloracne or any other acneform disease consistent with chloracne at any point during the period on appeal.  Therefore, presumptive service connection due to presumed exposure to herbicides is not established.  

Throughout the appeal, the Veteran has consistently asserted that he experienced lesions on his skin on his arms, legs, face, back, neck, and ears, both during his active service and continuously since then.  His previous neighbor from 1973 also submitted a written statement indicating the Veteran had skin rashes since his return from active service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing skin lesions or rashes since active service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical expertise and training to provide a complex medical opinion as to the etiology of his current skin disorder, or whether his current disorder is the same as his previous lesions or rashes.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's competent lay descriptions of frequent skin disorders for several years have been considered, however the Board will look to the medical evidence for an opinion as to etiology.

During active service, the Veteran worked as an equipment mechanic and part-time operator in the engineering unit.  During his May 2009 hearing before the RO the Veteran stated as part of his duties he worked shirtless in the sun for ten to twelve hours a day building a stretch of road.  

Service treatment records were carefully reviewed and considered.  In February 1971 the Veteran sought treatment for a skin condition which was noted as a "minor skin ulceration."  The medical professional prescribed bacitracin, an antibiotic ointment for treatment.  There are no records indicating the Veteran sought additional treatment for this, or any other, skin disorder during active service.   Instead, on his March 1972 separation examination the Veteran's skin was noted to be normal, and the only defect or diagnosis noted was the Veteran was still under medication for athlete's foot.  More persuasively, in the accompanying report of medical history the Veteran specifically denied experiencing any skin diseases, although he did note foot trouble.  Therefore, although the Veteran was treated for a minor skin ulceration during active service, service treatment records do not reflect he experienced any chronic skin disability during active service.

The Veteran asserted he received treatment at the Huntington VA medical center (VAMC) since 1972.  Records since 1972 were requested from the Huntington VAMC, however the earliest records provided only date back to 1989.  Therefore, the medical evidence does not establish the Veteran received any treatment for any skin disorder shortly after his separation from active service.

In July 1989, the Veteran participated in the Agent Orange registry with the VA.  During this examination, the medical professional diagnosed a vesicular rash of the Veteran's upper extremities.  In the accompanying medical record it was noted this rash was recurrent and well localized.  At the time of examination there were three current active lesions, which were .2 to .4 centimeters in diameter.  In an August 1989 letter the VA thanked the Veteran for participating in the Agent Orange registry, and indicated there was no suggestion that he currently had any adverse health effects due to his Agent Orange exposure.  Therefore, although a skin rash was noted on the Veteran's 1989 Agent Orange registry examination, the medical professional did not relate this rash to his active service, including exposure to herbicides.

In September 2004, the Veteran filed his initial claim for this disorder, claimed as chloracne due to Agent Orange exposure.  However, in treatment records from around that time the Veteran's skin was noted to be normal, such as during May 2000 and September 2004 appointments at a VA medical facility.  Therefore, the medical evidence does not reflect he consistently experienced a skin disorder.

However, in October 2005, the Veteran underwent a procedure to excise three skin tags on his back and a skin lesion on his chest.  In the pre-op report the Veteran described these lesions started out looking like a pimple, but got bigger and didn't go away.  He reported having a similar condition for thirty years.  He described that these skin abnormalities came and went, and sometimes expressed fluid and then became crusty.  He reported the lesion on his chest was painful and had been present for about a year, so he became suspicious it was cancer.  After removal, the surgeon opined the lesion on chest "appears to be basal cell carcinoma type."  A pathology report from the following month diagnosed verrucous keratosis consistent with inactive verruca vulgaris from the biopsy of the chest lesion, and squamous cells showing severe dysplasia from the biopsy of the right ear lesion.  However, no medical professional related the Veteran's excised skin disorders to his active service, including exposure to herbicides.

Following his 2005 surgery, the Veteran was routinely seen for check-ups of his skin abnormalities.  He reported the cancer areas were returning, and the cyst on his right outer ear was growing.

In January 2007, he had additional surgery to remove a wide excision lesion on his right ear.  The pathology report following this procedure revealed the removed right anterior ear lesion was negative for neoplasm or carcinoma, but the lesion from the right ear was well differentiated squamous cell carcinoma.  The reviewing medical professional noted the tumor was invasive into underlying cartilage.

Following this procedure the Veteran's right ear squamous cell healed and there was no evidence of recurrent disease.  However, rash to other parts of the body were noted, for example a right forearm rash in February 2008.

In June 2008, the Veteran again followed-up with dermatology and numerous skin lesions were noted on his back, chest, and right arm.  The Veteran wanted to remove these lesions due to his history of skin cancer.  Shave biopsies were conducted on multiple skin lesions of the back, chest, and right arm in July.  However, again no treating medical professional during this period related his skin disorders to his active service, including herbicide exposure.

In June 2009, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file and noted his extensive relevant history, including surgical removal of malignant and nonmalignant lesions.  He noted these lesions were diagnosed as actinic keratosis and lichen simplex.  The examiner then personally interviewed and examined the Veteran.  The Veteran reported he was treated for rash in service and given "creams."  He then stated he went to the Louisville VAMC for skin problems in 1973.  However, he was very poor and self-treated for several years, and the first surgical treatment of his lesions was in 2005, several decades after his separation from service.  Upon examination, the examiner noted nodular ulcerative lesion of the right superior external ear.  Due to his previous excisions, his right ear lied closer to the scalp than his left ear, but the auricle had been well reconstructed with skin graft.

The examiner noted the Veteran did not have any treatment for sun exposure or cancer during service, and skin was normal at separation.  Additionally, his first treatment for skin cancer was not until 2006.  Therefore, the examiner opined the basal cell carcinoma was less likely than not caused by or the result of active service.  He also noted the pathologist report after the November 2006 removal noted "suspicion of the condition known as epidermodyspalsia."  The examiner noted this was an "extremely rare autosomal recessive genetic, hereditary skin disorder associated with a high risk of carcinoma of the skin."

The Board has considered the Veteran's representative's July 2009 written statement objecting to the VA examination.  The representative argued the examiner's opinion was speculation and requested an additional examination.  The Board finds the examiner's report provided a full rationale for his decision, and was therefore not speculation.  However, as will be discussed, several additional VA examinations were provided regarding this issue.

The Board notes that in the summer of 2010, several of the Veteran's family members submitted letters stating they had never been treated or diagnosed with skin cancer.  However, in these statements his family did not further comment on the Veteran's current skin disorder.

In December 2010, the Veteran was provided with an additional VA examination.  The Veteran's claims file was reviewed, and the examiner interviewed and personally examined the Veteran.  The examiner accurately summarized the Veteran's treatment history.  At the time of the examination, the examiner noted three small skin lesions that were asymptomatic over the left shoulder, below the left nipple, and on the upper medial left thigh.  He indicated the Veteran's current skin disorders had been diagnosed as multiple squamous cell carcinoma, actinic keratosis, and lichen simplex chronicus.  The examiner opined none of these conditions were caused by, or were the result of, the Veteran's in-service 1971 skin lesion.  The examiner explained that the in-service skin lesions was transient, likely infectious in origin, and cleared with antibiotic ointment.  He opined this in-service lesion was completely unrelated to the Veteran's three currently diagnosed disorders.  The examiner also opined that none of the Veteran's current diagnoses were related to his herbicide exposure.

The Board finds this examiner's opinion provided an unequivocal negative nexus opinion and a complete rationale for his conclusion.  Therefore, this examiner's report provides probative evidence against the Veteran's appeal.

In June 2011, the Veteran had additional surgery to remove new skin lesions, which were all found to be benign.  Instead, these lesions were diagnosed as lichen simplex chronicus.  The medical professional noted all lesions showed similar histology with verrucoid epidermal hyperplasia.  Therefore, he opined the Veteran may be suffering from chronic neurodermatitis.  The surgeon stated, "In my professional opinion this patient has definite correlation between Agent Orange exposure in Vietnam and subsequent skin condition that he developed."

However, the medical professional did not provide a rationale or explanation for his conclusion that the Veteran's current skin condition was related to his Agent Orange exposure.  Nor did he demonstrate his degree of familiarity with the Veteran's medical history.  Accordingly, this medical opinion is only afforded limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006).

In November 2012, the Veteran was provided with a third VA examination.  The examiner clearly stated that although chloracne is related to exposure to Agent Orange, the Veteran's current skin disorder was not chloracne.  He explained that chloracne appears similar to acne with cysts, while the Veteran's current skin condition had none of those characteristics.  Instead, the examiner noted the Veteran had been diagnosed with actinic keratosis and squamous cell cancer of the skin.  The examiner opined there was no scientific evidence that Agent Orange caused or contributed to any of the Veteran's currently diagnosed skin conditions.  The examiner also noted that the July 2011 surgical note stated there was a correlation between the Veteran's current skin disorder and his in-service herbicide exposure.  However, the examiner opined there was no scientific data to support that statement, and concluded "that information is totally incorrect."

This examiner's opinion also provides a clear negative nexus opinion with a complete rationale for his medical conclusion.  Accordingly, the report of this examination provides additional probative evidence against the Veteran's appeal.

In December 2013, the Veteran again followed-up with dermatology.  The Veteran reported he hadn't noticed much improvement, so his prescription topical medications were adjusted.  The medical professional noted it was possible the Veteran's current lichen simplex chronicus and prurigo nodules could have been mistaken for cancer in his previous biopsy, since the current lesions have been present for  years and are not growing.  He continued that the pathology reports were suggestive of pseudoepitheliomatous hyperplasia and not cancer.

In January 2014, the Veteran's file returned to the January 2012 examiner for an addendum opinion.  The examiner again opined the Veteran's current skin disorders, including actinic keratitis, squamous cell cancer, and lichen simplex, were not caused or a result of his active service, including exposure to Agent Orange.  The examiner explained the Veteran was diagnosed with his current disorders long after he separated from active service. The examiner noted that recent dermatology treatment records added a diagnosis of lichen simplex.  The examiner explained that although the epidemiology of this condition was not well-defined, it was not known to be caused by exposure to Agent Orange.

Additionally, the examiner addressed the 1989 Agent Orange registry examination which diagnosed a vasicular rash on the Veteran's arms.  The examiner noted it was not recorded when this rash first developed.  Nor was there any mention of the rash in the Veteran's service treatment records.  The examiner opined this rash may have been the beginning of the Veteran's current lichen simplex, however it was not chloracne or otherwise related to Agent Orange.

In this supplemental report the examiner again provided a negative nexus opinion and provided a full rationale for his conclusion.  Accordingly, this addendum provides additional evidence against the Veteran's appeal.
  
Based on all of the foregoing, the Board finds that after weighing the probative evidence, the evidence does not establish the Veteran's current skin disorders either began during or were otherwise caused by his active service.  Service treatment records do not reflect the Veteran experienced any chronic skin disorder during active service, instead at his separation medical report the Veteran specifically denied experiencing any skin disorder.  

The evidence as a whole also does not establish the Veteran experienced his current skin disorder consistently since his separation from active service.  Although the Veteran and others described the Veteran's rash and skin lesions since his separation from active service, they lack the medical expertise to opine whether those skin abnormalities were related to the Veteran's currently diagnosed diseases.  Additionally, the medical evidence does not establish the Veteran sought treatment for any skin disorder shortly after his separation from active service.

Finally, the weight of the evidence does not establish the Veteran's current skin disorders were related to his active service.  The Veteran has not been diagnosed with chloracne or any related disease at any point during the period on appeal, so his current skin disorders may not be presumptively service connected due to herbicide exposure.  Although the June 2011 medical professional opined the Veteran's current skin disorders were related to his active service, as discussed above, this professional did not provide any rationale in support of his conclusion or demonstrated familiarity with the Veteran's medical history.  Accordingly, this report is limited in probative value.  However, in several probative VA examiners' reports, the examiners clearly opined the Veteran's current skin disabilities were not related to his active service, and provided complete rationales in support of their opinions.  Additionally, the claims file does not include any other medical opinion relating the Veteran's current disability to his active service.  Therefore, the probative evidence does not establish the Veteran's current skin disabilities were caused by his active service, including his exposure to herbicides.

Based on all the foregoing, the Veteran's appeal for service connection for a skin disorder is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained.  At his hearing the Veteran testified he was previously treated by a family doctor who had since deceased, but after several attempts he was unable to obtain any records from this previous physician.  Because this previous private physician has passed away and his records are unavailable, no further actions were required by the VA.  

The Veteran was also provided with a hearing before the undersigned on August 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, his representative at the time.  The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed skin disorder, specifically regarding the onset of his current symptoms.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to any available private treatment records.  As discussed above, the Veteran indicated that his previous private physician had passed away and his treatment records were no longer available.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, although the Veteran's representative objected to the initial examination as speculative, neither the Veteran nor his representative has voiced any issue with the adequacy of the the most recent examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a skin disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


